Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 1, 2012,
among SANDRIDGE ENERGY, INC., a Delaware corporation (the “Company”), and
DYNAMIC OFFSHORE HOLDING, LP, a Delaware limited partnership (the “Seller”).

INTRODUCTION

The Company, the Seller and R/C Dynamic Holdings, L.P. (solely with respect to
Section 9.2 thereof) are parties to an Equity Purchase Agreement, dated as of
February 1, 2012 (the “Purchase Agreement”), pursuant to which, among other
things, the Company will issue to the Seller 73,961,554 shares of common stock,
par value $0.001 per share, of the Company (the “Company Common Stock”).

The Company and the Seller desire to establish certain rights, terms and
conditions in connection with the Company Common Stock to be acquired by the
Seller pursuant to the Purchase Agreement (the “Acquisition Shares”).

In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

“Acquisition Shares” has the meaning assigned in the Introduction.

“Agreement” has the meaning assigned in the preamble.

“Automatic Shelf Registration Statement” means an automatic shelf registration
statement on Form S-3 under the Securities Act.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions located in New York, New York are authorized or
obligated by law or executive order to close.

“Closing Date” means the date on which the closing occurred under the Purchase
Agreement.

“Company” has the meaning assigned in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

“Company Common Stock” has the meaning assigned in the Introduction.



--------------------------------------------------------------------------------

“Company Indemnified Persons” has the meaning assigned in Section 2.07(b).

“Delay Period” has the meaning assigned in Section 2.01(e).

“Demand Notice” has the meaning assigned in Section 2.02(a).

“Demand Registration” has the meaning assigned in Section 2.02(a).

“Demand Registration Statement” has the meaning assigned in Section 2.02(a).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Holder Indemnified Persons” has the meaning assigned in Section 2.07(a).

“Holders” means the Seller and any Transferee of Registrable Shares.

“Inspectors” has the meaning assigned in Section 2.05(b).

“Instrument of Adherence” has the meaning assigned in Section 4.02(b).

“Issuer Free Writing Prospectus” means an Issuer Free Writing Prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Shares.

“Losses” has the meaning assigned in Section 2.07(a).

“Majority Holder” means R/C Dynamic Holdings, L.P. and any Person to whom R/C
Dynamic Holdings, L.P. transfers in accordance with the terms of this Agreement
a majority of the Registrable Shares.

“NYSE” means the New York Stock Exchange.

“One Percent Holder” means any Holder that is the record holder of more than one
percent of the outstanding Company Common Stock.

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
other entity.

“Piggyback Registration” has the meaning assigned in Section 2.04(a).

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Shares covered by such Registration Statement, any
Issuer Free Writing Prospectus related thereto, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

“Purchase Agreement” has the meaning assigned in the Introduction.

 

2



--------------------------------------------------------------------------------

“Records” has the meaning assigned in Section 2.05(b).

“register,” “registered” and “registration” means a registration effected by
preparing and filing a registration statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness, or
automatic effectiveness in accordance with Rule 462(e) under the Securities Act,
of such registration or document pursuant to the Securities Act.

“Registrable Shares” means (i) any outstanding Acquisition Shares and (ii) any
outstanding shares or other securities issued by the Company directly or
indirectly with respect to outstanding Acquisition Shares by way of dividend,
stock split or distribution or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization; provided that
securities shall cease to be Registrable Shares after (w) the earlier to occur
of (A) the date that is 18 months from the termination of the Lock-Up Period, as
such term is defined in the Lock-Up Agreement entered into by the Majority
Holder as of the date hereof, and (B) the date on which the Majority Holder
holds less than 20% of the number of Acquisition Shares held by the Majority
Holder as of the Closing Date, (x) they have been distributed to the public
pursuant to an offering registered under the Securities Act (including through
an exchange or merger registered on Form S-4), (y) they have been sold to the
public through a broker, dealer or market maker in compliance with Rule 144 of
the regulations promulgated under the Securities Act (or any similar rule then
in force) or (z) they have ceased to be outstanding. The 18-month period
referenced in clause (w)(A) of this definition of “Registrable Shares” shall be
extended by a number of days equal to any Suspension Period effected by the
Company pursuant to Section 2.01(e) or Section 2.02(c) (it being understood and
agreed that (i) no Delay Period and (ii) no Suspension Period effected by the
Company during the Lock-Up Period, as such term is defined in the Lock-Up
Agreement entered into by the Majority Holder as of the date hereof, shall count
as a Suspension Period for these purposes).

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Shares pursuant to the provisions of this Agreement, including a Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Requested Information” has the meaning assigned in Section 2.05(j).

“Rule 144” means Rule 144 under the Securities Act (or any similar rule then in
force).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Seller” has the meaning assigned in the preamble.

“Shelf Demand Notice” has the meaning assigned in Section 2.01(c).

“Shelf Demand Offering” has the meaning assigned in Section 2.01(c).

 

3



--------------------------------------------------------------------------------

“Shelf Registration Statement” has the meaning assigned in Section 2.01(a).

“Standstill Instrument of Adherence” has the meaning assigned in
Section 4.02(c).

“Standstill Period” has the meaning assigned in Section 3.01(a).

“Suspension Period” has the meaning assigned in Section 2.01(e).

“Transfer” means any direct or indirect sale, transfer, conveyance, gift,
assignment, devise or other disposition by a Person that causes any Person to
acquire “beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act)
of any Registrable Shares. The terms “Transferring” and “Transferred” have the
correlative meanings.

“Transferee” means (i) the transferee of all or any portion of the Registrable
Shares held by the Seller or (ii) the subsequent transferee of all or any
portion of the Registrable Shares held by any Transferee, in any case, permitted
by Section 4.02.

“Underwriter Indemnified Persons” has the meaning assigned in Section 2.07(a).

“Underwritten Offering” means a sale of the Registrable Shares to an underwriter
or underwriters for reoffering to the public.

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.01. Shelf Registration.

(a) The Company shall prepare and file an Automatic Shelf Registration Statement
with the SEC as promptly as practicable after the Closing Date (but in no event
no more than ten days after the Closing Date) covering the Registrable Shares,
which shall automatically become effective upon filing with the SEC pursuant to
Rule 462(e) under the Securities Act and contain a Prospectus in such form as to
permit any Holder to sell its Registrable Shares at any time beginning on or
after the filing thereof with the SEC pursuant to Rule 415 under the Securities
Act or any successor or similar rule that may be adopted by the SEC. If the
Company is not eligible to use an Automatic Shelf Registration Statement at any
time of determination of eligibility, the Company shall promptly
post-effectively amend the Automatic Shelf Registration Statement or file a new
Registration Statement on Form S-3, in either case to permit any Holder to sell
its Registrable Shares pursuant to Rule 415 under the Securities Act or any
successor or similar rule that may be adopted by the SEC. The term “Shelf
Registration Statement” as used herein means the Automatic Shelf Registration
Statement or any post-effective amendment thereto or a new Registration
Statement so filed pursuant to this Section 2.01.

(b) Subject to Section 2.01(e), the Company shall use its reasonable best
efforts to keep such Shelf Registration Statement continuously effective
(including by filing any necessary post-effective amendments to such Shelf
Registration Statement or a new Shelf Registration Statement) until the earlier
of (x) the date on which all Registrable Shares have been sold pursuant to such
Shelf Registration Statement or another shelf registration statement filed under

 

4



--------------------------------------------------------------------------------

the Securities Act (but in no event prior to the applicable period referred to
in Section 4(3) of the Securities Act and Rule 174 thereunder) and (y) such time
as the Registrable Shares are no longer outstanding or otherwise no longer
constitute Registrable Shares. A Holder shall provide notice to the Company
prior to any use of the Shelf Registration Statement by such Holder, and shall
provide the information required by, and comply with the obligations under,
Section 2.05(f).

(c) If at any time following the filing of any Shelf Registration Statement, the
Majority Holder desires to sell all or any portion of its Registrable Shares
under such Shelf Registration Statement in an Underwritten Offering (any such
sale, a “Shelf Demand Offering”), the Majority Holder shall (i) notify (such
notice, the “Shelf Demand Notice”) the Company of such intent at least ten
Business Days prior to such proposed sale and (ii) simultaneously with delivery
of the Shelf Demand Notice to the Company, deliver written notice of such Shelf
Demand Offering to (A) if delivery of the Shelf Demand Notice is on or before
the date that is 180 days after the Closing Date, each other Holder (if any)
that holds Registrable Shares on the date that such Shelf Demand Notice is
delivered to the Company, or (B) if delivery of the Shelf Demand Notice is more
than 180 days after the Closing Date, each other One Percent Holder (if any)
that holds Registrable Shares on the date that such Shelf Demand Notice is
delivered to the Company. The Shelf Demand Notice shall specify the aggregate
number of Registrable Shares requested to be sold in such Shelf Demand Offering.

(d) The Company shall include in the Shelf Demand Offering covered by such Shelf
Demand Notice all Registrable Shares of each Holder with respect to which the
Company has received a written request for inclusion therein from such Holder
within ten Business Days after the Company has received the Shelf Demand Notice;
provided, however, that only One Percent Holders are entitled to make a written
request for inclusion if the applicable Shelf Demand Notice was delivered to the
Company more than 180 days after the Closing Date. The Company shall promptly
prepare and file a prospectus supplement, post-effective amendment to the Shelf
Registration Statement and/or Exchange Act reports incorporated by reference
into the Shelf Registration Statement and take such other actions as reasonably
necessary or appropriate to permit the consummation of such Shelf Demand
Offering. The applicable Holder having notified or directed the Company to
commence a Shelf Demand Offering or to include any of their Registrable Shares
therein shall have the right to withdraw such notice or direction by giving
written notice to the Company. A Shelf Demand Notice withdrawn by the Majority
Holder shall count as one of the permitted Shelf Demand Offerings pursuant to
Section 2.03 unless such withdrawal shall have been caused by the occurrence of
an event or series of related events that has a material adverse effect on the
business, assets, condition or results of operations of the Company.

(e) For purposes of this Agreement, the term “Suspension Period” shall mean
(i) the period beginning on the Closing Date and continuing until the date that
the Automatic Shelf Registration Statement is filed with the SEC and made
available for the sale of Registrable Shares (the “Delay Period”) or (ii) any
period during which the Company has required the Holders to suspend the use of a
Prospectus for sales of Registrable Shares under a Shelf Registration Statement
or a Demand Registration Statement (as defined below). Notwithstanding anything
to the contrary contained in this Agreement, the Company shall be entitled, from
time to time on or after the Closing Date, to declare a Suspension Period, if
the

 

5



--------------------------------------------------------------------------------

Company shall determine that the use of a Prospectus for sales of Registrable
Shares would (i) have an adverse effect on a bona fide business or financing
transaction of the Company or any Company Subsidiary or (ii) require disclosure
of material non-public information that, if disclosed at such time, would be
harmful to the Company or its stockholders; provided that such Suspension Period
is for a reasonable period of time not to exceed 45 days in succession (other
than the Delay Period) or 120 days in the aggregate in any 12-month period.
Notwithstanding the foregoing, the Company shall have the right, exercisable two
times from and after the Closing Date under either this Section 2.01(e) or
Section 2.02(c), to extend the successive 45-day or aggregate 120-day Suspension
Period limitation for up to an additional 15 days if (y) the Company has a
proposal or plan with respect to a material acquisition, merger, consolidation,
tender offer, business combination or other strategic transaction and (z) in the
Company’s good faith judgment, the Holders’ use of Prospectus for sales of
Registrable Shares would adversely affect or interfere with such proposal or
plan. Immediately upon receipt of such notice, the Holders covered by the Shelf
Registration Statement (if any) shall discontinue the disposition of Registrable
Shares under such Shelf Registration Statement until notified by the Company in
writing. Each Holder shall keep confidential any communications received by it
from the Company regarding the suspension of, or the use of the Shelf
Registration Statement, except as required by applicable law or court order,
and, if so directed by the Company, shall deliver to the Company any copies then
in its possession of any Prospectus or Prospectus supplement. The Company shall
not provide any material non-public information to the Holders in connection
with notice of a Suspension Period unless requested by the Majority Holder.

(f) If any of the Registrable Shares to be registered pursuant to a Shelf Demand
Offering are to be sold in a firm commitment underwritten offering and the
managing underwriter(s) of such underwritten offering advise the Holders in
writing that it is their opinion that the total number or dollar amount of the
Company Common Stock proposed to be sold in such offering exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable Shares to
be so included, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of the Company Common Stock
that in the opinion of such managing underwriter(s) can be sold without so
adversely affecting such offering, and such number of shares of the Company
Common Stock shall be allocated (i) first, to the Holders pro rata based on the
number of Registrable Shares beneficially owned by each such Holder, and
(ii) second, to any other Persons (including the Company).

SECTION 2.02. Demand Registration.

(a) If the Company is unable to file, cause to be effective or maintain the
effectiveness of a Shelf Registration Statement as required under Section 2.01,
the Majority Holder shall have the right by delivering a written notice to the
Company (a “Demand Notice”) to require the Company to, pursuant to the terms of
this Agreement, register under and in accordance with the provisions of the
Securities Act all or any portion of its Registrable Shares (a “Demand
Registration”). A Demand Notice shall specify the approximate aggregate number
of Registrable Shares requested by the Majority Holder to be sold in such Demand
Offering and the expected method or methods of disposition of the applicable
Registrable Shares. Simultaneously with delivery of a Demand Notice to the
Company, the Majority Holder shall deliver written notice of such Demand Notice
to (A) if delivery of the Demand Notice is on or

 

6



--------------------------------------------------------------------------------

before the date that is 180 days after the Closing Date, each other Holder (if
any) that holds Registrable Shares on the date that such Demand Notice is
delivered to the Company, or (B) if delivery of the Demand Notice is more than
180 days after the Closing Date, each other One Percent Holder (if any) that
holds Registrable Shares on the date that such Demand Notice is delivered to the
Company. The Company shall include in the Demand Offering covered by such Demand
Notice all Registrable Shares of each Holder with respect to which the Company
has received a written request for inclusion therein from such Holder within ten
Business Days after the Company has received the Demand Notice; provided,
however, that only One Percent Holders are entitled to make a written request
for inclusion if the applicable Demand Notice was delivered to the Company more
than 180 days after the Closing Date. Following receipt of a Demand Notice, the
Company shall use its reasonable best efforts to file as promptly as reasonably
practicable, but not later than 90 days after receipt by the Company of such
Demand Notice (subject to paragraph (c) of this Section 2.02), a Registration
Statement relating to the offer and sale of the Registrable Shares requested to
be included therein by the Holders thereof in accordance with the methods of
distribution elected by such Holders (a “Demand Registration Statement”) and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof. At any time prior to the effective date of such Registration
Statement, Holders may withdraw the Demand Notice or direction to the Company to
include them in the registration, as applicable, by giving written notice to the
Company. A Demand Notice withdrawn by the Majority Holder shall count as one of
the permitted Demand Registrations pursuant to Section 2.03 unless such
withdrawal shall have been caused by the occurrence of an event or series of
related events that has a material adverse effect on the business, assets,
condition or results of operations of the Company.

(b) If any of the Registrable Shares to be registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering and the
managing underwriter(s) of such underwritten offering advise the Holders in
writing that it is their opinion that the total number or dollar amount of the
Company Common Stock proposed to be sold in such offering exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable Shares to
be so included, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of the Company Common Stock
that in the opinion of such managing underwriter(s) can be sold without so
adversely affecting such offering, and such number of the Company Common Stock
shall be allocated (i) first, to the Holders pro rata based on the number of
Registrable Shares beneficially owned by each such Holder, and (ii) second, to
any other Persons (including the Company).

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time on or after the Closing Date, to
declare a Suspension Period, if the Company shall determine that the use of a
Prospectus for sales of Registrable Shares would (i) have an adverse effect on a
bona fide business or financing transaction of the Company or any Company
Subsidiary or (ii) require disclosure of material non-public information that,
if disclosed at such time, would be harmful to the Company or its stockholders;
provided that such Suspension Period is for a reasonable period of time not to
exceed 45 days in succession (other than the Delay Period) or 120 days in the
aggregate in any 12-month period. Notwithstanding the foregoing, the Company
shall have the right, exercisable

 

7



--------------------------------------------------------------------------------

two times from and after the Closing Date under either Section 2.01(e) or this
Section 2.02(c), to extend the successive 45-day or aggregate 120-day Suspension
Period limitation for up to an additional 15 days if (y) the Company has a
proposal or plan with respect to a material acquisition, merger, consolidation,
tender offer, business combination or other strategic transaction and (z) in the
Company’s good faith judgment, the Holders’ use of Prospectus for sales of
Registrable Shares would adversely affect or interfere with such proposal or
plan. Immediately upon receipt of such notice, the Holders covered by the Demand
Registration Statement shall discontinue the disposition of Registrable Shares
under such Demand Registration Statement until notified by the Company in
writing. Each Holder shall keep confidential any communications received by it
from the Company regarding the suspension of, or the use of the Demand
Registration Statement, except as required by applicable law or court order,
and, if so directed by the Company, shall deliver to the Company any copies then
in its possession of any Prospectus or Prospectus supplement. The Company shall
not provide any material non-public information to the Holders in connection
with notice of a Suspension Period unless requested by the Majority Holder.

SECTION 2.03. Limitation on Shelf Demand Offerings and Demand Registrations. The
Company shall be obligated to effect a total of only three Shelf Demand
Offerings or Demand Registrations pursuant to Sections 2.01 and 2.02, in the
aggregate; provided, however, that (a) any such Shelf Demand Offerings or Demand
Registrations shall in no event be in an amount less than $100,000,000 and (b) a
registration shall not count as a Demand Registration unless the Holders
included in such registration are able to register and sell at least 75% of the
Registrable Shares requested to be included in such registration. The Holders
(as applicable) shall use commercially reasonable efforts to coordinate the
timing of any Shelf Demand Notices or Demand Notices under Section 2.01 or
Section 2.02 so as to not unduly burden the Company in connection with its
fulfilling its obligations under this Article II.

SECTION 2.04. Piggyback Registration.

(a) If, on or prior to 180 days after the Closing Date, the Company proposes to
register any shares of the Company Common Stock under the Securities Act (other
than a registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 of the Securities Act is applicable, a
Registration Statement on Form S-4, S-8 or any successor form thereto or another
form not available for registering the Registrable Shares for sale to the public
or a registration to effect any block trade, overnight offering or similar sale
effected in the absence of any marketing period), whether for its own account or
for the account of one or more stockholders of the Company and the form of
Registration Statement to be used may be used for any registration of
Registrable Shares (a “Piggyback Registration”), the Company shall give prompt
written notice (in any event no later than 10 days prior to the filing of such
Registration Statement) to the extent reasonably practicable to all Holders of
its intention to effect such a registration and, subject to Section 2.04(b) and
Section 2.04(c), shall include in such registration all Registrable Shares with
respect to which the Company has received written requests for inclusion from
the Holders within five days after the Company’s notice has been given to each
such holder. If after such period the Company proposes a Piggyback Registration,
the Company shall give prompt written notice (in any event no later than 10 days
prior to the filing of such Registration Statement) to the extent reasonably
practicable to the Majority Holder and all One Percent Holders of its intention
to effect such a registration and, subject to

 

8



--------------------------------------------------------------------------------

Section 2.04(b) and Section 2.04(c), shall include in such registration all
Registrable Shares with respect to which the Company has received written
requests for inclusion from the Majority Holder and the One Percent Holders
within five days after the Company’s notice has been given to each such holder.
The Company may postpone or withdraw the filing or the effectiveness of a
Piggyback Registration at any time in its sole discretion. A Piggyback
Registration shall not be considered a Demand Registration for purposes of
Section 2.03.

(b) If a Piggyback Registration is initiated as a primary underwritten offering
on behalf of the Company, and the managing underwriter(s) of such offering
advise the Company in writing that it is their opinion that the total number or
dollar amount of the Company Common Stock proposed to be sold in such offering
exceeds the total number or dollar amount of shares of the Company Common Stock
that can be sold in such offering without having an adverse effect on the price,
timing or distribution of the Common Stock to be sold in such offering, then the
Company shall include in such registration (i) first, the number of shares of
the Company Common Stock that the Company proposes to sell; and (ii) second, the
number of shares of Common Stock requested to be included therein by the Holders
and holders of the Company Common Stock (other than the Holders), allocated pro
rata among such holders on the basis of the number of shares of the Company
Common Stock owned by all such holders.

(c) If a Piggyback Registration is initiated as an underwritten offering on
behalf of a holder of the Company Common Stock other than the Holders, and the
managing underwriter(s) of such offering advise the Company in writing that it
is their opinion that the total number or dollar amount of the Company Common
Stock proposed to be included in such offering exceeds the number or dollar
amount of shares of Company Common Stock that can be sold in such offering
without having an adverse effect on the price, timing or distribution of the
Company Common Stock to be sold in such offering, then the Company shall include
in such registration (i) first, the number of shares of the Company Common Stock
requested to be included therein by the holder(s) requesting such registration
and by the Holders, allocated pro rata among such holders on the basis of the
number of shares of the Company Common Stock owned by all such holders; and
(ii) second, the number of shares of the Company Common Stock requested to be
included therein by other holders of the Company Common Stock, allocated among
such holders in such manner as they may agree.

SECTION 2.05. Registration Procedures.

(a) Without limiting the rights of the Company under Sections 2.01(e), 2.02(c)
or 2.03, in connection with, and only in connection with, a Registration
Statement prepared pursuant to Sections 2.01 or 2.02 pursuant to which
Registrable Shares will be offered and sold, the Company shall use reasonable
best efforts to:

(i) subject to Sections 2.01 or 2.02, prepare and file with the SEC a
Registration Statement or Registration Statements on such form which shall be
available for the sale of the Registrable Shares by the Holders in accordance
with the intended method or methods of distribution thereof, and use its
reasonable best efforts to cause such Registration Statement to become and
remain effective pursuant to the terms of this Agreement; provided, however,
that the Company may discontinue any registration of its securities that are not
Registrable Shares at any time prior to the effective date of the

 

9



--------------------------------------------------------------------------------

Registration Statement relating thereto; provided, further, that before filing
such Registration Statement or a Prospectus (including any Issuer Free Writing
Prospectus related thereto) or any amendments or supplements thereto, the
Company will furnish to each selling Holder, the counsel for the Majority Holder
and the managing underwriter(s), if any, copies of all such documents proposed
to be filed with an opportunity for counsel for the Majority Holder to review
and comment on such filing;

(ii) prepare and file with the SEC such amendments, post-effective amendments
and supplements to each Registration Statement and the Prospectus used in
connection therewith as may be necessary to (A) keep such Registration Statement
continuously effective during the period provided herein, (B) comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement, and cause the related
Prospectus to be supplemented by any prospectus supplement, Issuer Free Writing
Prospectus or “sticker” supplement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of the
securities covered by such Registration Statement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provision then in force) under the
Securities Act and (C) complete the disposition of such securities in accordance
with the intended methods of disposition set forth in such Registration
Statement;

(iii) furnish without charge to each Holder and each underwriter, if any, of the
securities being sold by such Holder such number of conformed copies of such
Registration Statement and of each amendment, post-effective amendment and
supplement thereto, including financial statements (in each case including all
exhibits), such number of copies of the Prospectus contained in such
Registration Statement (including each preliminary Prospectus), such number of
copies of any and all transmittal letters or other correspondence with the SEC
or any other governmental entity relating to such offering and such other
documents as such Holder or underwriter, if any, may reasonably request;

(iv) subject in all cases to Section 2.05(e), prior to any public offering of
Registrable Shares, use its reasonable best efforts to register or qualify or
cooperate with the selling Holders, the managing underwriter(s), if any, and
their respective counsel in connection with the registration or qualification
(or exemption from such registration or qualification) of such Registrable
Shares for offer or sale under the securities or “blue sky” laws of such
jurisdictions as any Holder or any underwriter shall reasonably request in
writing and to keep each such registration or qualification (or exemption
therefrom) effective during the period that such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such Holder or underwriter to consummate the disposition
in such jurisdictions of the Registrable Shares;

(v) cause all Registrable Shares covered by such registration statement to be
listed on the NYSE or on the principal securities exchange or interdealer
quotation system on which the Company Common Stock is then listed or quoted;

(vi) promptly notify in writing each Holder and the underwriters, if any, of the
following events: (1) the filing of the Registration Statement, the Prospectus
or any

 

10



--------------------------------------------------------------------------------

prospectus supplement related thereto, any Issuer Free Writing Prospectus, or
any post-effective amendment to the Registration Statement and, with respect to
the Registration Statement or any post-effective amendment thereto, when the
same has become effective; (2) any request by the SEC or any other governmental
entity for amendments or supplements to the Registration Statement or related
Prospectus or Issuer Free Writing Prospectus or for additional information;
(3) the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings by any Person
for that purpose; (4) the receipt by the Company of any notification with
respect to the suspension of the qualification or exception from qualification
of any Registrable Shares for sale in any jurisdiction or the initiation or
threat of any proceeding for such purpose; and (5) any event that makes any
statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference or any
Issuer Free Writing Prospectus related thereto untrue in any material respect or
that requires the making of any changes in such Registration Statement,
Prospectus, documents or Issuer Free Writing Prospectus so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of any Prospectus or Issuer Free Writing Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading;

(vii) (A) promptly notify in writing each Holder, at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that the Prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (B) promptly prepare and furnish to such Holder a
reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Shares, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;

(viii) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Shares for sale in any jurisdiction at the reasonably earliest
practical date;

(ix) cooperate with the Holders and the managing underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates (which shall not
bear any restrictive legends) representing Registrable Shares to be sold under
any Registration Statement, and enable such Registrable Shares to be in such
denominations and registered in such names as the managing underwriter(s) or
selling Holders may request and keep available and make available to the
Company’s transfer agent prior to the effectiveness of such Registration
Statement a supply of such certificates;

 

11



--------------------------------------------------------------------------------

(x) in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in form, scope and
substance as is customary in underwritten offerings), and in connection
therewith, (i) make such representations and warranties to the selling Holders
and the managing underwriter(s), if any, with respect to the business of the
Company and its subsidiaries, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers in underwritten offerings, (ii) use its reasonable best efforts to
furnish to the managing underwriters, if any, 10b-5 statements and opinions of
counsel to the Company and updates thereof, addressed to the managing
underwriter(s), if any, covering the matters customarily covered by 10b-5
statements and in opinions requested in underwritten offerings, as the case may
be, (iii) use its reasonable best efforts to obtain “comfort” letters and
updates thereof from the independent certified public accountants of the Company
who have certified the financial statements included in such Registration
Statement, addressed to each selling Holder (unless such accountants shall be
prohibited from so addressing such letters by applicable standards of the
accounting profession, in which case an “agreed-upon procedures” letter may be
required) and each of the managing underwriter(s), if any, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings, (iv) if an underwriting
agreement is entered into, the same shall contain indemnification provisions and
procedures substantially to the effect set forth in Section 2.07 hereof with
respect to all parties to be indemnified pursuant to said Section, except as
otherwise agreed by the Majority Holder and the managing underwriter(s), and
(v) deliver such documents and certificates as may be reasonably requested by
the Majority Holder, its counsel and the managing underwriter(s), if any, to
evidence the continued validity of the representations and warranties made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in the underwriting agreement. The above clauses
(i) through (v) shall be done at each closing under such underwriting agreement;

(xi) if requested by the managing underwriter(s), if any, or the Holders of a
majority of the Registrable Shares being sold in connection with an underwritten
offering, promptly include in a Prospectus supplement, post-effective amendment
or Issuer Free Writing Prospectus such information as the managing
underwriter(s), if any, or such Holders may reasonably request in order to
permit the intended method of distribution of such securities and make all
required filings of such Prospectus supplement, such post-effective amendment or
Issuer Free Writing Prospectus as soon as practicable after the Company has
received such request; and

(xii) upon the occurrence of any event described in Section 2.05(a)(vi)(2) or
(5), promptly prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference or an Issuer Free
Writing Prospectus related thereto, or file any other required document, as
requested by the SEC or governmental entity (in the case of an occurrence of an
event described in Section 2.05(a)(vi)(2)) or so that, as thereafter delivered
to the selling Holders, such Registration Statement, Prospectus or Issuer Free
Writing Prospectus will not contain an untrue

 

12



--------------------------------------------------------------------------------

statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (in the case of an
occurrence of an event described in Section 2.05(a)(v)(5)).

(b) Without limiting the rights of the Company under Sections 2.01(e), 2.02(c)
or 2.03, in connection with, and only in connection with, a Registration
Statement prepared pursuant to Sections 2.01(c) or 2.02 pursuant to which
Registrable Shares will be offered and sold, the Company shall use reasonable
best efforts to make available upon reasonable notice for inspection by any
selling Holder, any underwriter participating in any disposition pursuant to
such Registration Statement and any attorney, accountant or other agent retained
by any such Holder or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company reasonably requested by such Inspectors (collectively, the “Records”),
and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Inspector in connection with such
Registration Statement.

(c) The Company shall use reasonable best efforts to qualify and remain
qualified to register securities under the Securities Act pursuant to a
Registration Statement on Form S-3 or any successor form thereto and take no
actions that would cause the Company to lose its status as a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act).

(d) The Company shall not include in any Shelf Demand Offering or Demand
Registration any securities that are not Registrable Shares without the prior
written consent of the Majority Holder, which consent shall not be unreasonably
withheld or delayed.

(e) Nothing in this Agreement shall require the Company to (i) qualify to do
business as a foreign corporation in any jurisdiction where it would not
otherwise be required to be so qualified, (ii) execute or file any general
consent to service of process under the laws of any jurisdiction, (iii) take any
action that would subject it to service of process in suits other than those
arising out of the offer and sale of the securities covered by the registration
statement in any jurisdiction where it is not already subject to service of
process, or (iv) subject itself to taxation in any jurisdiction where it would
not otherwise be obligated to do so.

(f) Each selling Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.05(a)(vi)(2),
(3), (4) or (5) hereof, such Holder will forthwith discontinue disposition of
such Registrable Shares covered by such Registration Statement or Prospectus
until such Holder’s receipt of the copies of the documents contemplated by
Section 2.05(a)(xii) hereof, or until it is advised in writing by the Company
that the use of the applicable Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus.

(g) (i) Each Holder shall furnish to the Company in writing such information
regarding such Holder and its intended method of distribution of the Registrable
Shares as the Company may from time to time reasonably request, including to the
extent that such information is required in order for the Company to comply with
its obligations under all

 

13



--------------------------------------------------------------------------------

applicable securities and other laws and to ensure that the Registration
Statement and Prospectus relating to such Registrable Shares conforms to the
applicable requirements of the Securities Act and the rules and regulations
thereunder. Each Holder shall promptly notify the Company in writing of any
inaccuracy or change in information previously furnished by such Holder to the
Company or of the occurrence of any event, in either case as a result of which
any Registration Statement or Prospectus relating to the Registrable Shares
contains or would contain an untrue statement of a material fact or omits to
state any material fact with respect to such Holder required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly furnish
to the Company in writing any additional information required to correct and
update any previously furnished information or required so that such prospectus
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(ii) Any sale of any Registrable Shares by any Holder shall constitute a
representation and warranty by such Holder that the information relating to such
Holder and its plan of distribution is as set forth in the Prospectus delivered
by such Holder in connection with such disposition, that such prospectus does
not, as of the time of such sale, contain any untrue statement of material fact
relating to or provided by such Holder or its plan of distribution and that such
Prospectus does not, as of the time of such sale, omit to state any material
fact relating to or provided by such Holder or its plan of distribution
necessary to make the statements in such Prospectus, in light of the
circumstances under which they were made, not misleading.

(h) Without limiting any of the foregoing, in the event that any offering of
Registrable Shares is to be made by or through an underwriter, the investment
banker and managers that will administer the offering will be selected by the
Majority Holder, subject to approval by the Company, not to be unreasonably
withheld or delayed.

(i) Each Holder agrees that upon receipt of any notice from the Company pursuant
to Section 2.05(a)(vii)(A), such Holder shall forthwith (i) discontinue such
Holder’s disposition of Registrable Shares pursuant to the applicable
Registration Statement and Prospectus relating thereto until (A) such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 2.05(a)(vii)(B) or (B) such Holder is advised in writing by the Company
that the use of the Prospectus may be resumed, and (ii) if so directed by the
Company, deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies, then in such Holder’s possession of the Prospectus
covering Registrable Shares at the time of receipt of such notice.

(j) As soon as reasonably practicable, but not less than six Business Days
before the expected filing date of each Registration Statement pursuant to this
Agreement, the Company shall notify each Holder who has timely provided the
requisite notice hereunder entitling the Holder to register Registrable Shares
in such Registration Statement of the information, documents and instruments
from such Holder that the Company or any underwriter reasonably requests in
connection with such Registration Statement, including a questionnaire, custody
agreement, power of attorney, lock-up letter and underwriting agreement (the
“Requested Information”). If the Company has not received, on or before the
third day before the expected

 

14



--------------------------------------------------------------------------------

filing date, the Requested Information from such Holder, the Company may file
the Registration Statement without including Registrable Shares of such Holder.
The failure to so include in any Registration Statement the Registrable Shares
of a Holder (with regard to that Registration Statement) shall not in and of
itself result in any liability on the part of the Company to such Holder.

SECTION 2.06. Registration Expenses. The Company shall pay the fees and
disbursements of the Company’s counsel and accountants in connection with any
registration of any Registrable Shares and all registration and filing fees and
printing costs, provided that the Holders shall pay all of the fees and expenses
of their own counsel and each Holder shall bear all agent fees, underwriting
fees or discounts and any commissions associated with the sale of Registrable
Shares by such Holder.

SECTION 2.07. Indemnification; Contribution.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, (i) each Holder and, as applicable, its affiliates, officers,
directors, employees, representatives and agents (collectively, the “Holder
Indemnified Persons”) and (ii) each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) any such
Holder Indemnified Person, in each case, from and against all losses, claims,
actions, judgments, damages, liabilities, costs and expenses, including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
(collectively, “Losses”) caused by, arising out of, resulting from, based on or
relating to (A) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment or supplement thereto, or any documents incorporated
therein by reference, or (B) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case, except insofar as the same are caused by
any information furnished to the Company by any Holder Indemnified Persons or
Underwriter Indemnified Person expressly for inclusion therein. In connection
with an Underwritten Offering and without limiting any of the Company’s other
obligations under this Agreement, the Company shall also provide customary
indemnities to (i) such underwriters and their affiliates, officers, directors,
employees, representatives and agents (collectively, the “Underwriter
Indemnified Persons”) and (ii) each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) any such
Underwriter Indemnified Person to the same extent as provided above with respect
to the indemnification (and exceptions thereto) of the Holder Indemnified Person
and the Person controlling such Holder Indemnified Persons, except insofar as
the same are caused by any information furnished to the Company by any Holder
Indemnified Persons or Underwriter Indemnified Person expressly for inclusion
therein.

(b) In connection with any Registration Statement in which a Holder of
Registrable Shares is participating, each participating Holder will furnish to
the Company in writing information regarding such Holder’s ownership of
Registrable Shares and its intended method of distribution thereof and, to the
fullest extent permitted by law, shall, severally and not jointly, indemnify
(i) the Company and its affiliates, directors, officers, employees,
representatives and agents (collectively, the “Company Indemnified Persons”) and
(ii) each Person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) any

 

15



--------------------------------------------------------------------------------

such Company Indemnified Person against all Losses caused by (A) any untrue
statement of material fact contained in the Registration Statement, Prospectus
or preliminary Prospectus or any amendment or supplement thereto, or any
documents incorporated therein by reference, or (B) any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but, in each case, only to the extent that
such untrue statement or omission is caused by any information furnished in
writing by such Holder Indemnified Person expressly for inclusion therein;
provided, however, that each Holder’s obligation to indemnify the Company
hereunder shall, to the extent more than one Holder is subject to the same
indemnification obligation, be apportioned between each Holder based upon the
net amount received by each Holder from the sale of Registrable Shares, as
compared to the total net amount received by all of the Holders holding
Registrable Shares sold pursuant to such Registration Statement. Notwithstanding
the foregoing, no Holder shall be liable to the Company for amounts in excess of
the lesser of (x) such apportionment and (y) the amount received by such holder
in the offering giving rise to such liability. In connection with an
Underwritten Offering and without limiting any of the other obligations of the
Holders under this Agreement, the Holders shall also provide customary
indemnities to (i) such Underwriter Indemnified Persons and (ii) each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) any such Underwriter Indemnified Person to the same extent
as provided above with respect to the indemnification (and exceptions thereto)
of the Company Indemnified Person and the Person controlling such Company
Indemnified Persons.

(c) Promptly after receipt by an indemnified party under Section 2.07(a) or
Section 2.07(b) of written notice of the commencement of any action or
proceeding for which indemnification under Section 2.07(a) or Section 2.07(b)
may be requested, such indemnified party shall notify the indemnifying party in
writing of the commencement of such action or proceeding; but the omission so to
notify the indemnifying party shall not relieve it from any liability which it
may have to any indemnified party in respect of such action or proceeding
hereunder unless the indemnifying party was materially prejudiced by such
failure of the indemnified party to give such notice, and in no event shall such
omission relieve the indemnifying party from any other liability it may have to
such indemnified party. In case any such action or proceeding shall be brought
against any indemnified party and it shall notify an indemnifying party of the
commencement thereof, such indemnifying party shall be entitled to participate
therein and, to the extent that it shall determine, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, such indemnifying party shall not be liable to such
indemnified party for any legal or any other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that (i) if the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within 45 days after receiving notice from such
indemnified party that the indemnified party believes it has failed to do so; or
(ii) if representation of both parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct, then, in any
such case, the indemnified party shall have the right to assume or continue its
own defense as set forth above (but with no more than one firm of counsel for
all indemnified parties in each jurisdiction plus any necessary local counsel as
determined by the indemnified party) and the indemnifying party shall be liable
for any expenses

 

16



--------------------------------------------------------------------------------

therefor (including, without limitation, any such reasonable counsel’s fees). If
the indemnifying party is not entitled to, or elects not to, assume the defense
of a claim, it will not be obligated to pay the fees and expenses of more than
one counsel for each indemnified party with respect to such claim. The
indemnifying party will not be subject to any liability for any settlement made
without its consent, not to be unreasonably withheld or delayed. No indemnifying
party shall, without the prior written consent of the indemnified party,
compromise or consent to entry of any judgment or enter into any settlement
agreement with respect to any action or proceeding in respect of which
indemnification is sought under Section 2.07(a) or Section 2.07(b) (whether or
not the indemnified party is an actual or potential party thereto), unless such
compromise, consent or settlement is solely for monetary damages and includes an
unconditional release of the indemnified party from all liability in respect of
such claim or litigation, and does not include a statement or admission of
fault, culpability or a failure to act, by or on behalf of the indemnified
party.

(d) If recovery is not available or insufficient to hold harmless an indemnified
party in respect of any Losses under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons. In determining the amount of contribution to which the respective
Persons are entitled, there shall be considered the Persons’ relative fault,
relative knowledge and access to information concerning the matter with respect
to which the claim was asserted, the opportunity to correct and prevent any
statement or omission and other equitable considerations appropriate under the
circumstances. It is hereby agreed that it would not necessarily be equitable if
the amount of such contribution were determined by pro rata or per capita
allocation. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not found guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, no Holder shall be required to make a
contribution in excess of the net amount received by such holder from its sale
of Registrable Shares in connection with the offering that gave rise to the
contribution obligation.

SECTION 2.08. Rule 144 Reporting. With a view to making available to the Holders
of Registrable Shares the benefits of certain rules and regulations of the SEC
that may permit the sale of the Registrable Shares to the public without
registration, the Company agrees to use its reasonable best efforts to:

(a) make and keep current public information available, within the meaning of
Rule 144 or any similar or analogous rule promulgated under the Securities Act,
at all times that it is subject to the reporting requirements of the Exchange
Act;

(b) file with the SEC, in a timely manner, all reports and other documents
required under the Securities Act and Exchange Act (at all times that it is
subject to such reporting requirements); and

(c) so long as any party hereto owns any Registrable Shares, furnish to such
Person forthwith upon request a written statement as to its compliance with the
reporting requirements of said Rule 144, the Securities Act and the Exchange Act
(at any time that it is subject to such

 

17



--------------------------------------------------------------------------------

reporting requirements); a copy of its most recent annual or quarterly report;
and such other reports and documents as such Person may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.

SECTION 2.09. Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any registration as the
result of any controversy that might arise with respect to the interpretation or
implementation of this Article 2.

SECTION 2.10. Grant of Registration Rights to Third Parties. Nothing in this
Agreement shall limit the Company’s ability to grant to any third party, in its
sole and absolute discretion, rights with respect to the registration of any
securities issued or to be issued by the Company.

ARTICLE III

STANDSTILL

SECTION 3.01. Standstill.

(a) Until the date that is two years after the Closing Date (such period being
the “Standstill Period”), each Holder agrees that neither it nor any of its
controlled affiliates, acting alone or as part of a “group” (as defined under
the Exchange Act), will in any manner, directly or indirectly:

(i) make any public announcement with respect to, effect or seek, offer or
propose (whether publicly or otherwise) to effect, or cause or participate in or
assist any other Person to effect or seek, offer or propose (whether publicly or
otherwise) to effect or participate in, (A) any acquisition of any securities
(or “beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act)
thereof) of the Company or any of its subsidiaries, any warrant or option to
purchase such securities or all or a substantial portion of the assets of the
Company, any security convertible into any such securities, or any right to
acquire such securities; (B) any tender or exchange offer or merger or other
business combination involving the Company or any of its subsidiaries; (C) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company or any of its subsidiaries; or (D) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC) or consents to vote, or seek to advise or influence any Person with respect
to the voting of, any voting securities of the Company; provided that none of
the actions contemplated by clause (A) of this paragraph (i) shall be deemed to
occur solely due to (x) a stock split, reverse stock split, reclassification,
reorganization or other transaction by the Company affecting any class of the
outstanding capital stock of the Company generally or (y) a stock dividend or
other pro rata distribution by the Company to holders of its outstanding capital
stock;

(ii) make any public announcement with respect to, or effect or seek, offer or
propose (whether publicly or otherwise) to effect, or cause or participate in or
assist any other Person to effect or seek, offer or propose (whether publicly or
otherwise) to effect or participate in any acquisition of all or a material
portion of the assets of the Company or any of its subsidiaries;

 

18



--------------------------------------------------------------------------------

(iii) form, advise, join or in any way participate in a group in connection with
any of the types of matters set forth in paragraphs (i) or (ii) above;

(iv) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of the Company or any
of its subsidiaries;

(v) take any action which would reasonably be expected to require the Company to
make a public announcement regarding any of the types of matters set forth in
paragraphs (i) or (ii) above; or

(vi) advise, assist or encourage, or enter into any discussions, agreements or
arrangements with, any third party with respect to any of the foregoing.

(b) Each Holder also agrees during the Standstill Period not to request the
Company (or its directors, officers, employees or agents), directly or
indirectly, to amend or waive any provision of this paragraph (including this
sentence).

(c) For purposes of this Agreement, a Person shall also be deemed to have
“beneficial ownership” of any securities that are the subject of a derivative
transaction entered into by such Person, or derivative security acquired by such
Person, which gives such Person the economic equivalent of ownership of an
amount of such securities due to the fact that the value of the derivative is
explicitly determined by reference to the price or value of such securities,
without regard to whether (i) such derivative conveys any voting rights in such
securities to such Person, (ii) the derivative is required to be, or capable of
being, settled through delivery of such securities or (iii) such Person may have
entered into other transactions that hedge the economic effect of such
derivative.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Effectiveness and Termination. The terms and conditions set forth
in this Agreement shall become effective as of the Closing Date and shall
continue in effect until all the Acquisition Shares have ceased to be
Registrable Shares; provided, that the provisions of Sections 2.06, 2.07 and
3.01 shall survive any such termination. If for any reason the Purchase
Agreement terminates, then this Agreement shall be of no force or effect and
there shall not be any liabilities of any kind hereunder.

SECTION 4.02. Successors and Assigns; Third Party Beneficiaries.

(a) This Agreement and all of the provisions hereto shall be binding upon and
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations set forth herein shall be assigned by
any party hereto without the prior written consent of the other parties hereto,
except as set forth in Section 4.02(b), and any purported assignment without
such consent shall be void. This Agreement shall be binding upon a party hereto
only upon the manual execution and delivery (which delivery may be by telecopy
or facsimile or electronic mail) of a signature page to a counterpart hereto.

 

19



--------------------------------------------------------------------------------

(b) The rights to cause the Company to register Registrable Shares pursuant to
Article II may be assigned (but only with all related obligations) by a Holder
to a Transferee of such securities that (a) is an affiliate, subsidiary, parent,
member, retired member partner, limited partner, retired partner or stockholder
of a Holder, or (b) is a Holder’s family member or trust for the benefit of an
individual Holder, provided: (i) the Company is, substantially contemporaneously
with such Transfer, furnished with written notice of the name and address of
such Transferee or assignee and the securities with respect to which such
registration rights are being assigned; (ii) such Transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement by duly executing and delivering to the Company an Instrument of
Adherence in the form attached as Exhibit A hereto (an “Instrument of
Adherence”); (iii) such assignment shall be effective only if immediately
following such Transfer the further disposition of such securities by the
Transferee or assignee is restricted under the Securities Act and applicable
state securities laws and (iv) such Transfer may otherwise be and is effected in
accordance with applicable federal and state securities laws and any other
applicable agreements or instruments by which such Holder is bound.

(c) Notwithstanding anything to the contrary contained in this Agreement, and
without limiting any of the obligations of any Holder set forth in
Section 4.02(b), if any Holder Transfers any Registrable Shares within the
Standstill Period and such Transferred Registrable Shares continue to be
Registrable Shares after such Transfer, (i) such Holder must notify in writing
the Company, substantially contemporaneously with such Transfer, of the name and
address of such Transferee and the securities being so Transferred; (ii) such
Holder must cause such Transferee to be bound by and subject to the terms and
conditions of Article III by requiring such Transferee to duly execute and
deliver to the Company a Standstill Instrument of Adherence in the form attached
as Exhibit B hereto (a “Standstill Instrument of Adherence”); and (iii) such
Transfer may otherwise be and is effected in accordance with applicable federal
and state securities laws and any other applicable agreements or instruments by
which such Holder is bound.

SECTION 4.03. Amendments; Waiver. This Agreement may be amended by the Company
and the Majority Holder at any time, but only by an instrument in writing signed
on behalf of each of the Company and the Majority Holder. Any such amendment
shall be binding on all other Holders, whether or not they execute such
amendment. Any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived at any time by any of the
parties entitled to the benefit thereof only by a written instrument signed by
each such party granting such waiver, but such waiver or failure to insist upon
strict compliance with such obligation, representation, warranty, covenant,
agreement or condition shall not operate as a waiver of or estoppel with respect
to, any subsequent or other failure.

 

20



--------------------------------------------------------------------------------

SECTION 4.04. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
mailed by certified mail (return receipt requested) or sent by overnight courier
or by telecopier (upon confirmation of receipt) to the parties at the following
addresses or at such other addresses as shall be specified by the parties by
like notice:

(a) if to the Company:

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102

Attention: General Counsel

Fax: (405) 429-5983

(b) if to the Seller:

R/C Dynamic Holdings, L.P.

c/o Riverstone Investment Group LLC

712 Fifth Avenue, 51st Floor

New York, New York 10019

Attention: General Counsel

Fax: (888) 801-9301

Notice so given shall (in the case of notice so given by mail) be deemed to be
given when received and (in the case of notice so given by cable, telegram,
telecopier, telex or personal delivery) on the date of actual transmission or
(as the case may be) personal delivery.

SECTION 4.05. Governing Law; Forum.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

(b) Each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of any state or federal court located in the Borough of Manhattan
in the State of New York, in the event any dispute arises out of this Agreement,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(iii) agrees that it will not bring any action relating to this Agreement or the
Transaction Matters in any court other than a state or federal court located in
the State of New York.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 4.05(c) AND EXECUTED BY EACH OF THE
PARTIES HERETO). THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. The scope of this waiver is
intended to be all-

 

21



--------------------------------------------------------------------------------

encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of the transactions contemplated by this Agreement,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

SECTION 4.06. Interpretation. When a reference is made in this Agreement to
Sections or Exhibits, such reference shall be to a Section or Exhibit to this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Except where expressly stated otherwise in
this Agreement, the following rules of interpretation apply to this Agreement:
(i) the words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation”; (ii) any
references in this Agreement to “the date hereof” refers to the date of
execution of this Agreement; (iii) “hereof”, “hereto”, “hereby”, “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(iv) “extent” in the phrase “to the extent” means the degree to which a subject
or other thing extends, and such phrase does not mean simply “if”;
(v) definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms; (vi) references to an agreement or
instrument mean such agreement or instrument as from time to time amended,
modified or supplemented; (vii) references to a Person are also to its permitted
successors and assigns; and (viii) words importing the masculine gender include
the feminine or neuter and, in each case, vice versa.

SECTION 4.07. Integration. This Agreement contains all of the terms of the
understandings of the parties hereto with respect to the subject matter hereof.

SECTION 4.08. Severability. If any provision of this Agreement shall be held to
be illegal, invalid or unenforceable under any applicable law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties shall be construed and enforced accordingly.

SECTION 4.09. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, and
delivered by means of facsimile transmission or otherwise, each of which when so
executed and delivered shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.

SECTION 4.10. Enforcement . The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States or
any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Seller have caused this Agreement to be
executed as of the date first written above.

 

SANDRIDGE ENERGY, INC. By:  

/s/ Matthew K. Grubb

Name:   Matthew K. Grubb Title:   President and Chief Operating Officer DYNAMIC
OFFSHORE HOLDING, LP

By: Dynamic Offshore Holding GP, LLC,

its general partner

By:  

/s/ John Lancaster

Name:   John Lancaster Title:   Authorized Person

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

INSTRUMENT OF ADHERENCE

Reference is hereby made to that certain Registration Rights Agreement, dated as
of February 1, 2012 (the “Agreement”), among SandRidge Energy, Inc., a Delaware
corporation (the “Company”), and Dynamic Offshore Holding, LP, a Delaware
limited partnership (the “Seller”). Capitalized terms used herein without
definition shall have the respective meanings ascribed thereto in the Agreement.

The undersigned, in order to have any rights under the Agreement, hereby agrees
that, from and after the effectiveness of this Instrument of Adherence, the
undersigned will be a “Holder” under the Agreement and is entitled to all of the
benefits of a “Holder” under, and is subject to all of the obligations,
restrictions and limitations of a “Holder” set forth in, the Agreement. This
Instrument of Adherence shall become effective and shall become a part of the
Agreement upon the execution of this Instrument of Adherence by both the
undersigned and the Company.

 

Print Name:

 

By:  

 

  Name:  

 

  Title:  

 

Address and Fax Number for Notice:

    

    

    

Accepted: SandRidge Energy, Inc. By:  

 

  Name:  

 

  Title:  

 

Date:    



--------------------------------------------------------------------------------

EXHIBIT B

STANDSTILL INSTRUMENT OF ADHERENCE

Reference is hereby made to that certain Registration Rights Agreement, dated as
of February 1, 2012 (the “Agreement”), among SandRidge Energy, Inc., a Delaware
corporation (the “Company”), and Dynamic Offshore Holding, LP, a Delaware
limited partnership (the “Seller”). Capitalized terms used herein without
definition shall have the respective meanings ascribed thereto in the Agreement.

The undersigned hereby agrees that, from and after the effectiveness of this
Standstill Instrument of Adherence, the undersigned will be subject to all of
the obligations, restrictions and limitations set forth in Article III of the
Agreement. This Instrument of Adherence shall become effective and shall become
a part of the Agreement upon the execution of this Instrument of Adherence by
both the undersigned and the Company.

 

Print Name:

 

By:  

 

  Name:  

 

  Title:  

 

Address and Fax Number for Notice:

    

    

    

Accepted: SandRidge Energy, Inc. By:  

 

  Name:  

 

  Title:  

 

Date:    